Citation Nr: 1046696	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The Veteran had active service from November 1980 to November 
1984 and had subsequent service in the Army reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and October 2007 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  The Veteran is unrepresented in this 
appeal.

In September 2010 the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  At the hearing, the Veteran submitted 
additional evidence to the Board in the form of x-ray films.  The 
Veteran waived review of the newly submitted evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2010).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.


FINDING OF FACT

It is as likely as not that the Veteran's left knee degenerative 
joint disease is related to his active service.


CONCLUSION OF LAW

Left knee degenerative joint disease was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6(a), 3.012, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2010).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

The Veteran essentially asserts that he first seriously injured 
his left knee when performing guard duty while serving with the 
Army reserves at Fort Polk, Louisiana.

There are no service treatment records from the Veteran's 
November 1980 to November 1984 period of active duty service.

An April 24, 2001 service record reveals that the Veteran fell 
while on guard duty and hurt his left knee.  The injury was 
determined to have been in the line of duty.  Although the 
Veteran returned to duty, he was instructed to stand no longer 
than 30 minutes and was not to walk more than one-half mile.

A November 2001 service examination report revealed no disability 
of the left knee; the Veteran indicated that he had left knee 
pain on the corresponding Medical History Report.

A May 4, 2002 service record reveals that the Veteran had left 
knee pain.  A May 6, 2002 service treatment record noted the 
Veteran's complaints of left knee pain and further observed that 
the Veteran had twisted his left knee "at guard."  The 
impression included left patella subluxation/dislocation, and X-
rays of the left knee (taken May 5, 2002) revealed moderate 
degenerative changes in all three compartments.  Another service 
medical record dated May 6, 2002 noted that the Veteran was to 
wear a left knee immobilizer for 7-14 days.

At a September 2007 VA joints examination the examiner noted the 
Veteran's history of having had sustained a left knee injury 
while performing guard duty at Fort Polk.  The assessment was 
moderate degenerative joint disease of the left knee.

While the Veteran has indicated that he had left knee problems 
during his November 1980 to November 1984 period of active 
service, he appeared to testify that he did not go to sick call 
at that time, and there is no record indicating that the Veteran 
had a chronic left knee disability during this period of active 
service, to include at the time of his separation from service in 
November 1984.

Records reveal that the Veteran sustained a left knee injury in 
April 2001 and May 2002, and it appears quite likely that the 
Veteran was performing active duty for training on those 
occasions.  Further, there are no competent clinical findings 
revealing that the Veteran had a chronic left knee disability 
prior to April 2001.  As noted, May 2002 service X-rays (taken 
contemporaneously with the Veteran's in-service left knee pain 
complaints) revealed degenerative changes of the left knee.  
Based on these considerations, the Board is unable to dissociate 
the Veteran's current left knee degenerative changes from his 
April 2001 and May 2002 service injuries.  In this regard, the 
Board observes that the September 2007 VA examiner did not 
suggest that any of the Veteran's inservice left knee injuries 
were unrelated to his current left knee disability.

Based on the Veteran's credible assertions as to his left knee 
problems during service, and resolving reasonable doubt in this 
case in the Veteran's favor, the Board finds that the competent 
evidence is at least in equipoise and it is at least as likely as 
not that the Veteran's left knee degenerative joint disease is 
related to his active military service.  As such, service 
connection for left knee degenerative joint disease is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left knee degenerative joint disease is 
granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


